Citation Nr: 1310475	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  06-22 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to diabetes mellitus. 

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to diabetes mellitus. 

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to diabetes mellitus. 

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to diabetes mellitus. 

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to diabetes mellitus.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to July 1996.  He also served in the National Guard from July 2001 through December 2005, with previous periods of active duty training (ADT) and inactive duty training (IDT) during that time. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's January 2005 claims for service connection for the issues enumerated above.  The Veteran's claims folder was subsequently transferred to the RO in St. Petersburg, Florida.

These issues were previously before the Board in August 2010, at which time they were denied.  The Veteran subsequently appealed the excision to the Unites States Court of Appeals for Veterans Claims (court).  In July 2011, the Secretary of Veterans Affairs and the Veteran, through his representative, filed a Joint Motion for Remand (Joint Motion) requesting the Court to vacate the August 2011 Board decision.  The Joint Motion was granted in August 2011, and an Order mandated that the August 2010 decision be vacated and remanded to the Board with further consideration consistent with the Joint Motion.  Accordingly, the Board remanded the Veteran's claims for a comprehensive VA examination and to obtain National Guard records, in November 2011.

Subsequent to a December 2011 VA examination, the RO granted the Veteran's claims for service connection for diabetes mellitus and diabetic nephropathy with renal dysfunction in December 2012.  However, the denial of the claims addressed herein was continued.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran's claims were denied in a supplemental statement of the case (SSOC) in December 2012.  Citing a "Pension Exam," conducted on March 8, 2012, it was determined that no diabetic retinopathy was present, nor any other condition causally-related to his now-service-connected diabetes mellitus, to include peripheral neuropathy and GERD.

In a Post-Remand Brief dated January 25, 2013, the Veteran's representative correctly observed that the March 2012 examination report was neither associated with the Veteran's claims file, nor present within the Virtual VA electronic records system.  The Board has searched both document mediums and determined that the March 2012 report has not been associated with the record.

In cases such as these, VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate his claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).  Therefore, on remand, it should be determined whether an examination report dated March 8, 2012, exists, and if so, that report should be associated with the record.  If the report is not found, the RO/AMC must schedule an additional VA examination so as to properly address the Veteran's remaining claims, to include a detailed rationale pertaining to these secondary claims.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should attempt to obtain and associate with the Veteran's claims folder a "Pension Exam," conducted on March 8, 2012.

If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file, and the Veteran notified of the efforts that were made to obtain such records.  

2.  If the March 8, 2012, document is not located, schedule the Veteran for a VA examination in the appropriate specialty to assess the etiology of any currently-diagnosed peripheral neuropathy of the upper or lower extremities, and GERD.  The examiner must review the claims file and must note that review in the report.  The examiner should discuss the Veteran's statements in support of his claim, prior VA medical evidence of record, and the Veteran's service treatment records.  The rationale for the requested opinions should be provided.  The examiner should address the following questions:

(a)  Is it at least as likely as not (50 percent or greater probability) that any current diagnosis of peripheral neuropathy of the upper and/or lower extremities is related to the Veteran's period of active duty service, to include ADT service, or caused or aggravated by his service-connected diabetes mellitus?

(b)  Is it at least as likely as not (50 percent or greater probability) that any current diagnosis of GERD is related to the Veteran's period of active duty service, to include ADT service, or caused or aggravated by his service-connected diabetes mellitus?

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative, the Veteran and his representative should be given an adequate opportunity to respond, and the appeal should thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


